Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/29/2021 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Karan Singh. (Reg # 72240) on 03/15/2020.

The application has been amended as follows: 

TITLE:   [[
SYSTEMS, METHODS, AND COMPUTER-READABLE STORAGE MEDIA FOR DETERMINING SATURATION DATA FOR A TEMPORAL PIXEL

ABSTRACT:
[[
In some aspects, the techniques described herein relate to systems, methods, and computer readable media for generating, based on a set of images, a temporal pixel image comprising a set of temporal pixels, where each temporal pixel in the set of temporal pixels comprises a set of pixel values at an associated position from each image of the set of images.  For a first temporal pixel from the set of temporal pixels, saturation data comprising a set of saturation values is generated, where each saturation value of the set of saturation values is associated with a pixel value of the set of pixel values of the first temporal pixel, and each pixel value is compared to a metric to determine a corresponding saturation value.

CLAIMS:

Claim 9. (Currently Amended)  The system of claim 2, wherein determining stereo correspondence between the set of images and the second set of images comprises excluding a temporal pixel from the set of images and/or the second set of images that has more than a threshold number of temporal pixels spatially proximate to the temporal pixel, wherein each [[spatially proximate temporal pixel does not include a minimum number of valid pixel values in a set of pixel values of the spatially proximate temporal pixel.

Claim 10. (Currently Amended)  The system of claim 1, wherein the processor is further configured to perform the acts of:
obtain [[the]] a second set of images of the scene, wherein each image in the second set of images (a) captures a portion of [[a]] the light pattern projected onto the scene and (b) is of a different perspective of the scene than the perspective of the set of images;

generate, for a second temporal pixel from the second set of temporal pixels, second saturation data comprising a second set of saturation values, wherein:
each saturation value of the second set of saturation values is associated with a pixel value of the set of pixel values of the second temporal pixel; and
each pixel value is compared to the metric to determine a corresponding saturation value.

Claim 19. (Currently Amended)  The method of claim 12, wherein determining stereo correspondence between the set of images and the second set of images comprises excluding a temporal pixel from the set of images and/or the second set of images that has more than a threshold number of temporal pixels spatially proximate to the temporal pixel, wherein each [[ spatially proximate temporal pixel does not include a minimum number of valid pixel values in a set of pixel values of the spatially proximate temporal pixel.

Claim 20. (Currently Amended)  The method of claim 11, the method further comprising:
obtaining [[the]] a second set of images of the scene, wherein each image in the second set of images (a) captures a portion of [[a]] the light pattern projected onto the 
generating, based on the second set of images, a second temporal pixel image comprising a second set of temporal pixels, wherein each temporal pixel in the second set of temporal pixels comprises a set of pixel values gathered at an associated second position from each image of the second set of images;
generating, for a second temporal pixel from the second set of temporal pixels, second saturation data comprising a second set of saturation values, wherein:
each saturation value of the second set of saturation values is associated with a pixel value of the set of pixel values of the second temporal pixel; and
each pixel value is compared to the metric to determine a corresponding saturation value.


The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1, 11 and 21, none of the cited arts in combination disclose or suggests “generating, based on the set of images, a first temporal pixel image comprising a set of temporal pixels, wherein each temporal pixel in the set of temporal pixels comprises a set of pixel values at an associated position from each image of the set of images; and generating, for a first temporal pixel from the set of temporal pixels, saturation data 15comprising a set of saturation values, wherein: each saturation value of the set of saturation values is associated with a pixel value of the set of pixel values of the first temporal pixel; and each pixel value is compared to a metric to determine a corresponding saturation value.”, therefore claims 1, 11 and 21 are allowed. Dependent .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH PATEL whose telephone number is (571)270-1227.  The examiner can normally be reached on IFW Mon-FRI.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/JAYESH A PATEL/Primary Examiner, Art Unit 2669                                                                                                                                                                                                        
JAYESH PATEL
Primary Examiner
Art Unit 2669